Woods, J.,
delivered the opinion of the court.
The second section of “An act to incorporate the New Orleans, Baton Rouge, Vicksburg & Memphis Short Line Railroad Co.,” of which company the appellant is the successor, (Acts of 1882, p. 921), is too lengthy to be conveniently set out in full in this opinion, but, in substance, it authorizes the raib road company to acquire, in any of the methods therein mentioned, any land necessary and proper for the construction and *777working of the road, not exceeding fifty feet in width on each side of the line of the railroad, and also lands necessary and proper for turnouts, side tracks, station houses, etc. The section then employs this language: “And in case the owners of such lands or premises cannot agree with said company as to the value of the premises taken, or to be taken, for the use of said road, the value thereof shall be determined by the appraisal of three disinterested commissioners, who may be appointed upon the application of either party to the chancery court of the county in which the land or premises to be taken lie, and said commissioners shall appraise, in their assessment of damages, such premises at what would have been the value thereof had not the road been built,” etc.
The present litigation has arisen in this way: About the year 1884 the railroad company, without acquiring any title to a right of way across and through the plantation of appellees, by condemnation proceedings or otherwise, entered upon the lands in question, constructed its line of railway, and has been using and holding the same ever since. In the year 1891, seven or eight years after their lands had been thus invaded and seized, appellees instituted their proceeding for condemnation, under the provisions of the charter already referred to and quoted from. In that proceeding in the chancery court the view of the railroad company’s counsel was that, in computing appellees’ damages for the condemnation of the right of way, any consideration of increase in value incident to the building of the railroad should be excluded from the mind of the jury, and that the jury should consider the land as if the railroad were not in existence at all. On the contrary, counsel for the appellees contended (as we infer from the record, as we are unaided by any brief for appellees in this court) that the damages to be awarded the landowners should be ascertained by estimating the value of the lands as a whole, at the date of the institution of the condemnation proceeding, diminished by the.market value of the plantation as decreased by the taking *778of the right of way and by the intersection of the place by the railroad, and, further, that no deduction from the sum thus ascertained should be made for any supposed benefit to the plantation arising from the construction of the railroad. This latter contention was adopted by the court below in its instructions to the jury, and a verdict for about $1,100 followed, with judgment for that sum, from which the railroad appeals.
The controversy has arisen out of the long delay in the institution of condemnation proceedings by either party, and the only real question involved is this: Were damages to be computed as of the date of the original entry upon and seizure of appellees’ land by the appellant, when the road had not been built, and when the value of the plantation was to be estimated in the absence or nonexistence of the railroad, or were the damages to be computed as of the date of the institution of the condemnation proceeding, and the value of the plantation estimated, not as if the road were not in existence at all, but as if the road were not 'built on these particular lands 1
It is clear to our mind that the charter contemplated expropriation proceedings and due compensation made to the private owners before their property should be taken by the railroad for its uses and purposes. We gather this from the charter generally, and this construction meets § 10, art. 1, constitution of 1869. But, for reasons satisfactory to itself, the railroad company chose not to acquire title to a right of way by condemnation before entering upon and appropriating the appellees’ lands. On the contrary, it elected to take the chances of litigation with the owners for a naked trespass, and of the results of future condemnation proceedings. It only desired to acquire title to a right of way in appellees’ land (if, indeed, it may be said to have ever voluntarily had such desire), after it had occupied and used such right of way for seven or eight years.
In May, 1891, by proper condemnation proceedings, it was first sought to have the railroad acquire title to that which it *779had long used, but never owned. Then, at that date, the litigation arose by which the hitherto undisturbed title of appellees was sought to be divested out of them and invested in the railroad. What was the owner of the property then entitled to ? What was the measure of his recovery ? The value of his property at that .time, with the railroad lifted off his land, but not nonexistent generally, or the valué of the land eight years earlier, when no railroad had been built ? To deprive the appellees, wholly or partially, of compensation for the taking of their land, considering its value and appellees’ damage from the taking at the time title was to be divested out of the owner, would violate the spirit of the very charter under which the railroad exists, and would contravene the constitutional provision to which we have referred.
The owner of private property taken for public use can only have due compensation when he is made whole for his loss and damage at the time his property is taken. A simple illustration will make clear the correctness of this view: Suppose the appellees had sold and conveyed their plantation to a stranger in the year 1890 for its full value, at that time, and in 1891 the railroad company had concluded, at length, that its interests would be promoted by the acquisition of title to the right of way over and through the plantation of this stranger, would due compensation be made him, in condemnation proceedings begun by the railway company, by regarding the lands as they were seven years before, when no railroad had been built, and when the present owner was a stranger to the title and the lands ? Rather, would not justice demand that if his land was to be taken, and damage to be inflicted upon him, computation should be made of the value of the property at that time, the time of his injury, and not at any period long antedating his damage ?
We think it unnecessary to go into the other assignments of error, for the reason that, independently of the supposed errors in the court’s action in ruling upon the evidence as to Bermuda *780grass, and as to the value of a part of the land taken as building sites, there is much evidence to support the not extravagant sum awarded by the jury.

Affirmed.